Citation Nr: 0738055	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-13 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1985.  He died in March 2001.  The appellant is the veteran's 
surviving daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appellant was afforded a video-conference hearing in June 
2004; the transcript is of record.  In September 2004, the 
Board remanded the matter for additional evidentiary 
development.


FINDINGS OF FACT

1.  Colon adenocarcinoma was not manifested during the 
veteran's active duty service or for many years following his 
discharge from active duty, and the veteran's colon 
adenocarcinoma was not otherwise related to service or to any 
herbicide exposure therein.

2.  According to the certificate of death, the veteran died 
in March 2001 as a result of respiratory failure due to colon 
adenocarcinoma.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  The veteran's death was not proximately due to or the 
result of his period of service, or a service-connected 
disease or injury.


CONCLUSIONS OF LAW

1.  Colon adenocarcinoma was not incurred in or aggravated by 
active service, nor was it caused or aggravated by a service-
connected disability, nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 5121 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.1000 (2007).

2. The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A. §§ 3500, 3501(a)(1), 3510 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.807, 21.3020 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2002 and September 2004 letters, with 
respect to the claims of entitlement to service connection 
for the cause of the veteran's death and entitlement to 
Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the March 2002 and September 2004 letters.  As such, the 
appellant was aware and effectively notified of information 
and evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received notice in March 2002 prior to 
the adjudication of the matter.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the September 2004 letter.

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), which was decided in July 2007, the United States 
Court of Appeals for Veterans Claims (Court) expanded the VA 
notice requirements for a DIC claim.  The Court held that 
when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her lifetime 
and held that 38 U.S.C.A. § 5103(a) notice for a DIC case 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death, (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected condition, and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp, 21 
Vet. App. at 352-53.  

A review of the claims file shows that VA has, in essence, 
provided the appellant and her service representative with 
section 5103(a) notice that meets the requirements outlined 
by the Court in Hupp.  In September 2004 letter to the 
appellant, the RO generally explained what the evidence must 
show to establish eligibility for DIC.  Further, the RO 
requested evidence supporting service connection for the 
veteran's fatal cancer.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical and personnel 
records, VA outpatient reports, private treatment records 
from Robert M. Guerra, M.D., Lompoc Hospital, Valley Medical 
Group, and Thomas S. Lossing, M.D.  Notably, the appellant 
has not identified any further outstanding and relevant 
evidence in response to the September 2004 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

A.  Cause of Death

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected disability. 38 U.S.C.A. § 
1310 (West 2002); see also Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  Dependency and indemnity compensation benefits 
are thus predicated upon an adjudicatory finding that service 
connection for the cause of the veteran's death is warranted.  
Before an award of dependency and indemnity compensation may 
be made, therefore, service connection for the cause of the 
veteran's death must be established.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, certain disorders associated with herbicide 
agent (Agent Orange) exposure in service are presumed to be 
service connected if they are manifested to a compensable 
degree within a specified time period.  See 38 C.F.R. §§ 
3.307, 3.309 (2006).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii). 

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era and, second, the veteran must be 
diagnosed as having one of the specific diseases listed at 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  Service connection, 
however, may otherwise be established by competent evidence 
of a current disability and evidence linking that disability 
to military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(d).  

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran died in March 2001.  The certificate of death, 
lists the cause of death as respiratory failure due to colon 
adenocarcinoma.  The appellant alleges that the veteran's 
cause of death is attributable to his period of service, in 
particular, herbicide exposure.  She has testified that her 
father's initial complaints of abdominal pain, fever, and 
blood in the urine began in 1992.

Upon review of the record, the Board finds that service 
connection for cause of the veteran's death is not warranted 
on either a direct basis or as due to herbicide exposure.  As 
noted, to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In this case, the cause of the 
veteran's March 2001 death was colon adenocarcinoma.  During 
the veteran's lifetime, service connection was not in effect 
for any disability.  

Initially, the Board notes that the veteran's service medical 
records do not contain any clinical reference to the presence 
of colon adenocarcinoma.  Moreover, the Board notes that the 
record indicates that the colon adenocarcinoma was not 
identified for years after service separation.  

The appellant has submitted that the veteran's complaints 
began in 1992 and included abdominal pain, fever, and blood 
in the urine.  In November 1992, the veteran was diagnosed as 
having pyelonephritis; there was no indication of a diagnosis 
or a concern regarding colon adenocarcinoma.  The veteran was 
not diagnosed as having colon adenocarcinoma until 1999.  In 
February 1999, the veteran presented complaining of left-
sided abdomen pain and rectal bleeding.  In April 1999, the 
veteran underwent a sigmoid resection.  The pathology report 
indicated that the liver biopsy demonstrated metastatic 
moderately differentiated adenocarcinoma, Grade II.  The 
colon, sigmoid collection, demonstrated infiltrating 
moderately differentiated adenocarcinoma, Grade II with 
extension through muscularis propria into pericolic adipose 
tissue, Duke's Stage C.   The veteran was in remission until 
May 2000; however, his colon adenocarcinoma resurfaced and he 
died in March 2001.  

The medical evidence of record is absent any indication that 
the veteran's colon adenocarcinoma was related to his period 
of service.  Accordingly, the Board finds that service 
connection for carcinoma of the esophagus on a direct basis 
is not warranted.  38 U.S.C.A. §§ 1110, 1131; see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board acknowledges the appellant's allegation that the 
veteran's exposure to herbicides led to his death from colon 
adenocarcinoma.  Although the veteran's service in Vietnam 
and consequent exposure to herbicides has been conceded, 
colon adenocarcinoma is not a presumptive disease associated 
with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Further, 
there is no medical evidence attributing the veteran's fatal 
cancer to herbicide exposure.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).  Accordingly, the veteran's colon adenocarcinoma 
cannot be service connected due to herbicide exposure.

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his period of service.  The 
appellant's personal opinions, offered without the benefit of 
medical training or expertise, are not competent to establish 
an etiologic relationship between the cause of the veteran's 
death and service.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death 
including as a result of exposure to Agent Orange.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).

B. Eligibility for DEA under 38 U.S.C. Chapter 35

For the purposes of dependents' educational assistance under 
Chapter 35, Title 38, United States Code, the child, spouse, 
or surviving spouse of a veteran will have basic eligibility 
if certain conditions are met, including, that a permanent 
total service-connected disability have been in existence at 
the date of the veteran's death, or that the veteran died as 
a result of a service-connected disability.  38 C.F.R. §§ 
3.807(a), 21.3020 (2007).  As discussed above, service 
connection for the cause of the veteran's death has been 
denied.  Accordingly, as a matter of law, entitlement to 
dependents' educational assistance under Chapter 35, Title 
38, United States Code is also denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C.A. Chapter 35 is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


